                  Case 21-10527-JTD             Doc 93       Filed 03/10/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )   Chapter 11
                                                      )
CARBONLITE HOLDINGS LLC, et al.,1                     )   Case No. 21-10527 (JTD)
                                                      )
                                   Debtors.           )   (Jointly Administered)
                                                      )
                                                      )   Ref. Docket Nos. 11, 90 and 91
                                                      )   Objection Deadline: April 1, 2021 at 4:00 p.m. (ET)
                                                          Hearing Date: April 8, 2021 at 1:00 p.m. (ET)
                                                      )

        NOTICE OF ENTRY OF INTERIM ORDERS AND FINAL HEARING
REGARDING TX/PA DEBTORS’ MOTION PURSUANT TO SECTIONS 105, 361, 362,
    363, 364, 503 AND 507 OF THE BANKRUPTCY CODE SEEKING ENTRY OF
  INTERIM AND FINAL ORDERS (I) AUTHORIZING THE TX/PA DEBTORS TO
 OBTAIN SENIOR SECURED SUPERPRIORITY POSTPETITION FINANCING; (II)
   GRANTING (A) LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
 CLAIMS, AND (B) ADEQUATE PROTECTION TO THE PREPETITION SECURED
     PARTIES; (III) AUTHORIZING THE USE OF CASH COLLATERAL; (IV)
MODIFYING THE AUTOMATIC STAY; (V) SCHEDULING A FINAL HEARING; AND
                      (VI) GRANTING RELATED RELIEF

                 PLEASE TAKE NOTICE that on March 8, 2021, the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), filed the TX/PA Debtors’ Motion Pursuant

to Sections 105, 361, 362, 363, 364, 503 and 507 of the Bankruptcy Code Seeking Entry of Interim

and Final Orders (I) Authorizing the TX/PA Debtors to Obtain Senior Secured Superpriority

Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative Expense Claims,

and (B) Adequate Protection to the Prepetition Secured Parties; (III) Authorizing the Use of Cash

Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.


DOCS_DE:233371.1 13044/001
                  Case 21-10527-JTD     Doc 93     Filed 03/10/21    Page 2 of 4




Related Relief (the “Motion”) [Docket No. 11] with the United States Bankruptcy Court for the

District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto as Exhibit 1.

                 PLEASE TAKE FURTHER NOTICE that the Debtors presented certain first-

day motions at a hearing before the Honorable John T. Dorsey at the Bankruptcy Court on March

9, 2021. The Bankruptcy Court granted interim relief on the Motion and entered the following:

(a) Interim Order Pursuant to Sections 105, 361, 362, 363, 364, 503 and 507 of the Bankruptcy

Code (I) Authorizing CarbonLite Recycling LLC and CarbonLite Recycling Holdings LLC to

Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and

Superpriority Administrative Expense Claims, and (B) Adequate Protection to the Prepetition

Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay;

(V) Scheduling a Final Hearing; and (VI) Granting Related Relief [Docket No. 90], attached

hereto as Exhibit 2; and (b) Interim Order Pursuant to Sections 105, 361, 362, 363, 364, 503 and

507 of the Bankruptcy Code (I) Authorizing CarbonLite P, LLC and CarbonLite P Holdings LLC

to Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and

Superpriority Administrative Expense Claims, and (B) Adequate Protection to the Prepetition

Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay;

(V) Scheduling a Final Hearing; and (VI) Granting Related Relief [Docket No. 91], attached hereto

as Exhibit 3.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the entry

of final orders with respect to the relief sought in the Motion must be filed with the Bankruptcy

Court on or before April 1, 2021 at 4:00 p.m. prevailing Eastern Time.




DOCS_DE:233371.1 13044/001                     2
                  Case 21-10527-JTD    Doc 93     Filed 03/10/21   Page 3 of 4




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon: (i) the Debtors, c/o of Force Ten Partners LLC, 20341

Southwest Birch Street, Suite 220, Newport Beach, CA 92660, Attn: Brian Weiss

(bweiss@force10partners.com); (ii) proposed counsel for the Debtors, (a) Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801) Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden

(sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,

13th Floor, Los Angeles, CA 90067-4003, Attn: Jeffrey W. Dulberg (jdulberg@pszjlaw.com); (iii)

counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured Parties, (a)

Latham & Watkins LLP, (x) 355 South Grand Avenue, Suite 100, Los Angeles, CA 90071, Attn:

Jeffrey E. Bjork (jbjork@lw.com), (y) 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611,

Attn: James Ktsanes (james.ktsanes@lw.com), and (z) 885 Third Avenue, New York, NY 10022,

Attn: Andrew C. Ambruoso (andrew.ambruoso@lw.com), and (b) Young Conaway Stargatt &

Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady

(rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com) and Kara Hammond Coyle

(kcoyle@ycst.com) (iv) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties, (a)

Otterbourg, P.C., 230 Park Avenue, New York, NY 10169-0075, Attn: Andrew M. Kramer

(akramer@otterbourg.com) and David E. Morse (dmorse@otterbourg.com) and (b) Richards,

Layton & Finger, PA, One Rodney Square, 920 North King Street, Wilmington, DE 19801, Attn:

John Henry Knight, Esq. (knight@rlf.com); (v) counsel to the TX/PA DIP Agents and Prepetition

Trustees, Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, IL

60602-4321, Attn: Sarah Gryll (sarah.gryll@arnoldporter.com) and Ginger Clements, Esq.

(ginger.clements@arnoldporter.com); (vi) counsel to any statutory committee appointed in these




DOCS_DE:233371.1 13044/001                    3
                  Case 21-10527-JTD     Doc 93      Filed 03/10/21    Page 4 of 4




cases; and (vii) the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 19801, Attn: Joseph McMahon, Esq. (Joseph.McMahon@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE FINAL RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE FINAL RELIEF SOUGHT IN THE MOTION WILL BE HELD ON APRIL 8, 2021 AT

1:00 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T.

DORSEY, UNITED STATES BANKRUPTCY COURT JUDGE, AT BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR, COURTROOM

NO. 5, WILMINGTON, DELAWARE 19801.


Dated: March 10, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James E. O’Neill
                                             Richard M. Pachulski (CA Bar No. 90073)
                                             Gabriel I. Glazer (CA Bar No. 246384)
                                             James E. O'Neill (DE Bar No. 4042)
                                             Steven W. Golden (NY Bar No. 5374152)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Tel: (302) 652-4100
                                             Fax: (302) 652-4400
                                             Email: rpachulski@pszjlaw.com
                                                    gglazer@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    sgolden@pszjlaw.com

                                             Proposed Attorneys for Debtors and Debtors in
                                             Possession




DOCS_DE:233371.1 13044/001                      4
